Citation Nr: 0732566	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-12 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Meniere's syndrome.
 
3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus, recurrent.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
recurrent ear infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 decision rendered 
by the New York, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
Meniere's syndrome, tinnitus and recurrent ear infections.  

Following de novo review by a Decision Review Officer (DRO) 
in February 2004, it was determined that new and material 
evidence had been received to reopen the previously denied 
claim of entitlement to service connection for bilateral 
hearing loss and Meniere's syndrome.  These two issues were 
denied on the merits in a February 2004 Statement of the Case 
(SOC).

The veteran testified before a hearing officer at a RO 
hearing in May 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  In a September 1997 decision, the RO denied the veteran's 
claim of service connection for bilateral hearing loss, 
Meniere's syndrome, tinnitus, and recurrent ear infections.  
The veteran did not appeal, and that decision became final.
2.  Evidence received since the September 1997 rating 
decision is cumulative and redundant of information 
previously considered; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).

2.  The evidence received since the September 1997 rating 
action does not bear substantially and directly on the matter 
at hand, and is not so significant that it must be considered 
in order to fairly adjudicate the appeal; and the claim of 
entitlement to service connection for a bilateral hearing 
loss disability; Meniere's disease, tinnitus, and chronic ear 
infections is not reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letter from the RO 
dated in March 2001, November 2003, and June 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  In the 
present case, the veteran was provided with such notice in 
the letter dated in November 2003. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  

The RO has properly processed the appeal following the 
issuance of the required notice.  The appellant has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  No further action is necessary 
for compliance with the VCAA.   As indicated above, there has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran. 

Law and Regulations

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001. 38 
C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his claim in February 
2001.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would likely change the outcome of the 
prior denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000); see also Cox v. Brown, 5 Vet. App. 95 (1993) 
(treatment records created years after service that do not 
indicate that the disorder is service-connected cannot 
constitute new and material evidence). 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Factual Background and Analysis

In a September 1997 rating decision, the RO denied the 
veteran's claim for entitlement to service-connection for 
bilateral hearing loss, Meniere's disease, tinnitus and 
recurrent ear infections.  No timely appeal was filed in the 
year following the issuance of the decision.  Therefore that 
decision is considered final. 38 U.S.C.A. § 7105 (West 2002).

In February 2001, the veteran submitted a request to reopen 
his claim for bilateral hearing loss, Meniere's disease, 
tinnitus and recurrent ear infections.  The Board 
acknowledges that in a July 2002 rating action, during the 
course of this appeal, the RO reopened the veteran's claim as 
it pertained to the issues of service connection for 
bilateral hearing loss and Meniere's disease.  In that same 
action, the RO determined that new and material evidence had 
not been received to reopen the two issues of tinnitus and 
chronic ear infections. 

The evidence of record at the time of the September 1997 
rating decision included the veteran's service medical 
records, reports from VA examinations in May 1997, and 
private medical records from M. M. P., M.D. dated from July 
1990 to June 1995.

The service medical records were negative for any evidence of 
a head trauma or for treatment or diagnoses related to 
hearing loss; tinnitus; symptoms of Meniere's syndrome; or 
any recurrent ear infections.  The report of the physical 
examination for separation purposes was also absent any 
finding of the claimed disorders.  Moreover, the veteran 
denied a history of dizziness, ear trouble, hearing loss, or 
head injury on a medical questionnaire in October 1969, 
completed in connection with the separation examination.

VA audiological examination reports dated in May 1997 reflect 
diagnoses of bilateral tinnitus, Meniere's disease of the 
right ear, and right ear hearing loss.  The veteran reported 
difficulty with right ear hearing for the past 11 years 
[since 1986] and a diagnosis of Meniere's disease in 1978.  
He also reported constant bilateral tinnitus, which he stated 
began in 1978.  The reports also show that the veteran 
related a history of having been struck in the head at a 
firing range, during military service in 1966.  He stated 
that he had not received treatment initially, but sought 
medical attention after becoming dizzy and falling down.  He 
further noted that at the time he was informed his condition 
was secondary to alcohol use and his acne medication.  In 
response to the VA examiner questioning, the veteran denied a 
family history of hearing loss or any occupational exposure 
to excessive noise.  A disability manifested by recurrent ear 
infections was not shown.

Private medical treatment records received from M. M. P., 
M.D., dated from July 1990 to June 1995, were negative for 
findings related to tinnitus, Meniere's disease, and 
bilateral hearing loss or chronic ear infections.  Rather, 
they reflected testing and treatment for allergies.  

In a September 1997 rating decision, service connection for 
the disabilities of bilateral hearing loss, Meniere's 
disease, chronic ear infections, and tinnitus (claimed as 
residuals from head trauma) were denied as not having been 
manifested in or etiologically related to military service.  
That decision was not appealed by the veteran, and became 
final.

The evidence submitted since the final disallowance of the 
veteran's claim consists of copied service medical records; 
audiological evaluations conducted between April 1990 and 
March 2001; a March 2001 written opinion of G. S., M.D.; VA 
outpatient treatment records dated between October 1999 and 
April 2001; private medical records from The Otology Group 
(TOG), dated from January 1986 to May 1989; records from M. 
M. P., M.D., dated from July 1990 to June 1995; Ear 
Consultants of the Southwest (ECSW), dated from May 1989 to 
June 1989; G. Assoc., dated from October 1985 to October 
1986; Dr. H., dated from September 1993 to December 1995; 
Ear, Nose and Throat Consultants (ENTC), from April 1995 to 
June 1995; Eastern Long Island Hospital (ELIH), dated between 
September 1985 and January 1988; and from M. J., M.D., dated 
from November 1987 to March 1988.  A transcript of a May 2005 
RO hearing and records from the Social Security 
Administration (SSA) disability determination were also 
submitted as in support of the claim.

In this matter, the photocopied service medical records and 
the records from M. M. P., M.D., are not "new" evidence, 
because they were previously considered by the RO.  In 
addition, the veteran's personal testimony in which he 
alleges that tinnitus, Meniere's disease, bilateral hearing 
loss and chronic ear infections were incurred as a result of 
in military service- is overall cumulative and redundant of 
previous contentions considered by the RO in September 1997.  
Thus, the testimony is not "new".  See Bostain v. West, 11 
Vet. App. 124 (1998) (Lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
of the claim is not new evidence).  Even assuming his 
testimony was new, as lay testimony, it is not competent to 
establish, and therefore not probative of, a medical nexus 
between any current findings of tinnitus, Meniere's disease, 
and bilateral hearing loss and the veteran's military 
service.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).

In contrast, the Board observes that most of the remaining 
evidence is new, in that it was not previously considered by 
the RO at the time of the initial claim.  However, while new, 
this evidence is not considered "material."  Initially, it 
is noted that some of the private medical records do not 
pertain to the claimed disabilities.  Specifically, the 
private medical records from G. Assoc., reflect treatment for 
gastrological concerns; the records from ENTC show treatment 
for a septoplasty; and the records from ELIH and M. J., M.D., 
both reflect treatment for cardiac concerns.  As they do not 
relate to the claimed disabilities on appeal, these records 
do not bear directly and substantially upon the specific 
matter under consideration; and thus are not material.

In contrast, the audiological evaluations conducted between 
April 1990 and March 2001; the VA outpatient treatment 
records, the remaining private medical records, and the SSA 
records do pertain to diagnoses and treatment received for 
bilateral hearing loss, Meniere's syndrome, and tinnitus.  
Again, there is no evidence of recurrent ear infections.  As 
previously stated, new and material evidence" meant evidence 
not previously submitted to agency decision makers which 
bears "directly and substantially" upon the specific matter 
under consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim.  In the present case, 
the cumulative evidence does not suggest that the claimed 
disabilities were manifested in service or within one year 
thereafter; or that they are etiologically related to any 
proven injury or other event in military service.  To the 
extent that the veteran made such statements to medical 
personnel in the course of treatment many years after 
service; his statements are considered neither probative nor 
material as to etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  

The audiological evaluations conducted between April 1990 and 
March 2001 consist of graphed audiogram results which have 
not been interpreted.  Also included are progress notes, 
which reflect findings of bilateral hearing loss.  In the 
March 2001 written opinion of G. S., M.D., it is indicated 
that the veteran suffers from hearing loss, vertigo, and 
tinnitus and that it is possible that this could be 
precipitated by trauma.  The VA outpatient treatment records 
dated between October 1999 and April 2001 reflect treatment 
for the Meniere's disease, vertigo, and other disabilities; 
including psychiatric counseling for the psychological 
effects from having Meniere's.  The private medical records 
from TOG, dated from January 1986 to May 1989, reflect 
treatment for the Meniere's disease.  One January 1988 record 
in particular, reveals a diagnosis of allergic rhinitis with 
probable Eustachian tube dysfunction.  In another record 
dated in January 1986, it is shown that the veteran denied a 
history of head trauma or a history of excessive noise 
exposure.  In an April 1990 record, it appears that the 
veteran related a history of onset for tinnitus 4-6 years 
prior (1984-1986).  The private medical treatment records of 
Dr. H, dated from September 1993 to December 1995, reflect 
treatment for the hearing loss and vertigo symptoms.  In one 
record dated in April 1990, a treating physician from TOG 
notes that the etiology of the veteran's hearing loss was 
unknown.  Finally, the records submitted from SSA generally 
reflect treatment for the claimed disorders, and contain many 
duplicate records from previously submitted records.  One SSA 
disability record in particular, dated in August 1995 reveals 
that the veteran related a history of hearing loss, with 
sudden onset in 1986; which corroborated previous statements 
made in May 1997 during a VA examination.

Overall, the records submitted in support of reopening the 
claim reflect treatment of tinnitus, hearing loss, and 
Meniere's disease; but are absent competent medical opinions 
or medical evidence which relate these disorders to any 
aspect of military service.  The records contain no evidence 
of recurrent ear infections.  The evidence also tends to show 
that the veteran's bilateral hearing loss, tinnitus and 
Meniere's disease manifested many years after service.  The 
only nexus opinion was provided by G.S., M.D.  However, the 
Board notes that the March 2001 letter of G. S., M.D. is not 
considered "material" because his statement does not link 
head trauma specifically to the veteran's current claimed 
disorders.  Rather, the letter contains only a generic 
statement about the possibility of a link between head trauma 
and hearing loss, tinnitus, and vertigo.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); see also Bostain v. West, 11 
Vet. App. 124 (1998).  As previously indicated, none of the 
evidence new or old, has substantiated the veteran's 
allegation of head trauma in military service.

Therefore, the Board finds that the evidence does not bear 
substantially and directly on the matter at hand (which is 
whether or not the claimed disabilities were manifested in, 
or caused as a result of military service); and as such is 
not so significant that it must be considered in order to 
fairly adjudicate the appeal.  Accordingly, the Board 
concludes that the evidence submitted in connection with the 
current claim does not constitute both new and material 
evidence, and the claim is not reopened.  As the 
preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" doctrine is not 
applicable in this appeal. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

New and material evidence has not been received, and the 
claim for bilateral hearing loss is not reopened and is 
denied.

New and material evidence has not been received, and the 
claim for tinnitus, recurrent is not reopened and is denied.

New and material evidence has not been received, and the 
claim for Meniere's disease is not reopened and is denied.

New and material evidence has not been received, and the 
claim for recurrent ear infections is not reopened and is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


